[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The complaint alleges on or about April 13, 1988, Torringford Commercial Associates applied to the defendant Torrington Inland Wetlands Commission for a permit to conduct certain activities in a wetland. This permit application, submitted in connection with a development known as the Litchfield Hills Mall, was granted in part and denied in part. On January 23, 1990 Torringford Commercial Associates submitted to the commission a plan for the Litchfield Hills Plaza. The purpose of this submission was to determine whether a new permit application was required to allow other proposed activity in a portion of the same wetland. Since the wetlands activities proposed in the January 1990 application had not been previously considered, the commission voted to require the filing of a new permit application. However, on February 28, 1990 CT Page 3155 the commission voted to revoke its prior decision requiring a new permit application. It is from this vote that the plaintiffs, adjoining landowners, now appeal.
The defendant first seeks dismissal of this appeal on the grounds that the plaintiffs lack standing to appeal. However, Connecticut General Statutes 522a-43 specifically provides standing to those individuals owning or occupying land which abuts a portion of the land or is in a radius of ninety feet of the land designated as a wetland and involved in the commission's decision. Therefore, the plaintiffs have alleged sufficient facts for standing in this action.
The defendant next claims that the court has no jurisdiction to hear this matter because a ruling on the issue of whether a permit application must be submitted to a wetlands commission is not appealable under Connecticut General Statutes 22a-43. The right to appeal to the courts from the decision of an administrative agency exists only if given by statute and is conditioned upon strict compliance with the provisions by which it is created. Rogers v. Commission on Human Rights Opportunities, 195 Conn. 543, 550 (1985). Connecticut General Statutes 522a-43 allows for an appeal of an Inland Wetlands Commission decision if a person is "aggrieved by any regulation, order, decision or action made pursuant to sections 22a-36 to 22a-45." Conn. Gen. Stat. 22a-43. It is the purpose of sections 22a-36 to 22a-45 to protect the citizens of the state by making provisions for the protection, preservation, maintenance and use of inland wetlands and watercourses. Conn. Gen. Stat.22a-36. The commission's vote that a new permit was not required for additional work in a wetland was a decision impacting upon the protection and use of a wetland. Therefore, the decision is appealable under Connecticut General Statutes 22a-43.
Accordingly, the motion to dismiss is denied.
McDONALD, J.